  8:20-cv-00123-RGK-PRSE Doc # 14 Filed: 08/06/20 Page 1 of 3 - Page ID # 45




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JOHN KEVIN WALTON,

                 Plaintiff,                           8:20CV123

     vs.
                                           MEMORANDUM AND ORDER
NEMANJA    VIDAKOVIC,     Officer;
ZACHARY     KINSELLA,     Officer;
GABRIEL PENHAERRERA, KATIE
STENNECHE,    Sargent;  TAMMIE
JENSEN, Mental Health Coordinator;
CAPTAIN       WEST,    and    LT.
MORRISON,

                 Defendants.


JOHN K. WALTON,

                 Plaintiff,                           8:20CV224

     vs.
                                           MEMORANDUM AND ORDER
MICHEAL MYERS, Director; WEST,
Captain, Official capacity; SULLIVAN,
LT, Official capacity;       MOSS, Sgt,
Official capacity; GILLISPIE, Officer,
Individual          capacity;      and
PENAHERRARA, Officer;

                 Defendants.
  8:20-cv-00123-RGK-PRSE Doc # 14 Filed: 08/06/20 Page 2 of 3 - Page ID # 46




JOHN K. WALTON,

                     Plaintiff,                                8:20CV239

      vs.
                                                   MEMORANDUM AND ORDER
MICHAEL MYERS, Director, Official
Capacity;   WEST, Captain, Official
Capacity; DOOLEY, Officer, Official
Capacity; SHARMAN, Officer, Official
Capacity; "RED", Medication Nurse;
SULLIVAN, LT; and MOSS, SGT;

                     Defendants.


       This matter is before the court on Plaintiff’s correspondence docketed as
motions for extension of time in the above captioned cases. Plaintiff seeks an
additional month to pay his initial partial filing fees in each of the three cases.1
Upon consideration, Plaintiff’s motions are granted.

       IT IS THEREFORE ORDERED that:

      1.   Plaintiff’s motions for extension of time (filing 13, Case No.
8:20CV123; filing 11, Case No. 8:20CV224; filing 9, Case No. 8:20CV239) are
granted.

       2.      Plaintiff shall have until September 16, 2020 to pay his initial partial
filing fee in each of the three above captioned cases.


       1
          Plaintiff only asks for an extension of time in the three above captioned cases.
The court notes, however, that Plaintiff also owes initial partial filing fee payments of
$15.79 in Case No. 8:20CV155 and $13.40 in Case No. 8:20CV249. In 8:20CV155,
Plaintiff has until August 17, 2020 to show cause for his failure to pay the initial partial
filing fee. (Filing 9, Case No. 8:20CV155.) In 8:20CV249, Plaintiff has until August 17,
2020 to pay his initial partial filing fee. (Filing 9, Case No. 8:20CV249.)
                                             2
  8:20-cv-00123-RGK-PRSE Doc # 14 Filed: 08/06/20 Page 3 of 3 - Page ID # 47




       3.   The clerk’s office is directed to set the following pro se case
management deadline in each of the above captioned cases using the following
text: September 16, 2020: initial partial filing fee payment due.

     Dated this 6th day of August, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       3
